CHRIS DANIEL
 GS&k                          HARRIS COUNTY DISTRICT CLERK


                                                                               FILED IN
August 12,2015                                                          14th COURT OF APPEALS
                                                                           HOUSTON, TEXAS
MELISSA MARTIN                                                          8/14/2015 12:20:30 PM
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
                                                                                 Clerk
1201 FRANKLIN ST, 13™FL
HOUSTON, TX 77002

Defendant’s Name: DAMONTE BONDS

Cause No: 1436427

Court:   337™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 8/06/15
Sentence Imposed Date: 7/22/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: MELISSA MARTIN




Sincerely,


S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    MARY ANN RODRIGUEZ (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Housion, Texas 772104651
                                                         Cause No.     1 HA               Hÿ/l                                                       /
                                                         THE STATE OF TEXAS

                                                                          A/K/A/
                                                                                                                                           ft
                        3M              District Court / County Criminal Court at Law No.

                                                          Harris County, Texas
                                                                                                            TTTÿ
TO THE HONORABLE JUDGE OF SAU) COURT:
                                                           NOTICE OF APPEAL
                                                                                                      *$*&*
On
NOTICE OF      APPEAL
                      Sj   of hrÿ conviction.
                                                    7<
                                         Zo)S(date), the defendant in the above numbered

The undersigned attorney (check appropriate box):
                                                                                                      w
          MOVES to withdraw.
          ADVISES the court that he will CONTINUE to represent the defendant on appeal.

                        *1.i              l                                  (UkJl
 late     0                                                                Attorney (Signature)

DAIV1>UJT£
Defendant (Printed name)
                                                                              A lle./J d .
                                                                           Attorney (Printed name)
                                                                                                                        Lil
                                                                              / 0 O'? IS'CO
                                                                          State Bar Number
                                                                               Xoi& )nr\                                                                 ORDER

            On                 I/, 2Of       the Court conducted a hearing and FINDS that defendant / appellant

                 IS NOT    indisient ai this time.                                                                                              \
            JQ   is indigent for   the purpose of                                                           i

                     p employing counsel
                     JZJÿpaving for a clerk's and court reporter's record.
                        j3 employing counsel or paying for a clerk's and court reporter's record.
The Court ORDERS that
   pf Counsel's motion to withdraw                                 DENIED.
       a Defendant / appellant's motion (to be found indigent) is DENIED.
   p        Defendant’s / appellant's motion is GRANTED and
        •        p                                                           (attorney's name & bar card number)
                        is APPOINTED to represent defendant / appellant on appeal.
              pT The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
              ' defendant / appellant.
BAIL IS:
                        _                                                            $
            Sirr ai $
       a To CONTINUE as presently set.
       p    DENIED and is SET at No BOND. (Felony Only)                                                              A-
DATE SIGNED:              fLtj*.
                                  0
                                         L+ 2orr
                                                                                                  \
                                                                       JUDGE PRESIDlIvlQtt
                                                                       yyf  DISTRICT Cqfatt                                   PAUPER’S OATH ON APPEAL                                       (V
CAUSE NO.:           X'           0? v 2- 7     OFFENSE:
                                                               J3*)          DISTRICT COURT
THE STATE OF TEXAS




                                                                             __ —
VS.                                                            OF
                                    J3o     \S   CJ J          HARRIS COUNTY, TEXAS
TO THE HONORABLE JUDGE OF SAID COURT:
                                                                                 §S'°C'CT
        NOW COMES _            A-                                  defendant in              and numbered
cause, and states under oath that he is without funds, property or income. The (MendanuesÿÿttlTy petitions
the court to: (check all that apply)
      i/£3 Appoint appellate counsel to represent him.                              "OOP'*'*
                Asks the court to order that a free recede provided taÿp.

                                                 QfEfcENdANT
                                                                                    1
SUBSCRIBED AND SWORN to before me, this.                         of          $'u        A.D.. 20


                                                 _
                                                 DEPUTY DISTRICT CLERK
                                                        DISTRICT COURT
                                                 HARRIS COUNTY. TEXAS

                                                     ORDER
On                                                                              that the defendant is indigent.

          The court orders that                               rt|fo3ÿ&iÿaDPointed
                                                                    _                 to represent
          defendant/appellant on
          The court reporter is ordered to prepare and file the reporter’s record without charge to the
          defendant/appellant.
Itis further ordered that the clerk of this court mail a copy of the order to the court reporter:
         -7                    _        , by certified raSnetum receipt reauested.
                                                                                                                  /



                                                               'ULs                 ULs
                                                 JUDGE PRESIDING
                                                 3 31 + DISTRICT COURT
                                                 HARRIS COUNTY, TEXAS

                                                 AFFIRMATION                                V

     I,                                                Attorney at Law, swear orÿaffirm that I will be solely
     responsiBtesfQr writing a brief and representing the appellant on appealflf I am not able to preform my
     duties as appeTtatÿcounsel, I will notify the court immediately so that the court may take the
     appropriate action as'tteesned necessary.

      ATTORNEY (SIGNATURE)                                            BAR/SPN NUMBER


      ADDRESS                                                         CITY               STATE               ZIP

      PHONE                                                           FAX        lER*


      EMAIL ADDRESS
     SWORN TO AND SUBSCRIBED BEFORE ME ON

                                               DEPUTY DISTRICT CLERK (SIGNATURE)
                                               DISTRICT CLERK
                                                    Cause No.

  THE STATE          OF   TEXAS                                                IN   THEÿSLÿISTRICT COURT
                                                                               COUNTY CRIMINAL COURT AT LAW NO.

  fYiyyvnle fwddbendant                                                        HARRIS COUNTY, TEXAS
                                                                                                             FILED
            TRIAL COURT'S CERTIFICATION                           OF   DEFENDANT’S RIGHT                   OF                 irk
  I, judge of the trial court, certify this criminal case-                                                      MAY 1 5 2015
      I I       is   not a plea-bargain case, and the defendant has the right of appeal, [or]-nme:           __     irris County, Texas
      I I       is a plea-bargain case, but matters were raised by written motion filed anÿuled on before tnal, and
                not withdrawn or waived, and the defendant has the nght of appeal, [or]                 Deputy

      I I       is a plea-bargam case, but the trial court has given permission to appeal, and the defendant has the
            .   right of appeal, [or]
    /i\]        is a plea-bargam case, and the defendant has NO nght of appeal [or]

      I I       the defendant has waived the nght of appeal.



  Judge                                                                   Date Signed       /        /
  I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
  this cnminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
  Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
  appeals's judgment and opimon to my last known address and that I have only 30 days in which to file a pro se
  petition for discretionary review in the Court of Cnminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
  wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by wntten
  communication, of any change in the address at which I am currently living or any change in my current pnson
  unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
  change in myatWress, I may lose the opportunity to file a pro se petition for discretionary review



' Defendant
                                                                           /l
                                                                          Defendant's Counsel
                                                                                                0.                p  -CJUL

  Mailing Address. _                                                      State Bar of Texas ID number:          (0 43 150 0
  Telephone number                                                        Mailing Address: S. Q              l/L&JJt'i'           %
                                                                                                                                ZÿO

  Fax number (if any):                                                    Telephone number:         1(%              (p   (   QQ 0

                                                                          Fax number (if any)         j(
  * “A defendant in a criminal case has the nght of appeal under these rules The tnal court shall enter a certification of the defendant's
  nght to appeal in every case m which it enters a judgment of guilt or other appealable order In a plea bargain case-that is, a case in
  which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
  prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a wntten motion filed
  and ruled on before tnal, or (B) after getting the tnal court's permission to appeal ” TEXAS RULES OF APPELLATE PROCEDURE
  25 2(a)(2)

                                                                                                                       9/1/201 1
                                                          1 4*
                     APPEAL CARD

Court                                            Cause No.
   3n                                          /'Y3Cs*£2
                     The State of Texas
       f)VbMcA. /c
Date Notice
Of Appeal:               frA-/S~
                                           _ _
                         ____ _
Presentation:                           Vol.        Pg.

Judgment:                                  _ _
                                        Vol.        Pg.

Judge Presiding
Court Reporter                                            l
Court Reporter                    /                 /

Court Reporter

Attorney
on Trial_         /?/£&
Attorney
on Appeal.

          Appointed                     Hired.
Offense      #99
Jury Trial:                       Yes          No   V"
Punishment
Assessed     _ 7Vf\                     757